

116 S4877 IS: Rebuild Americans’ Income to Strengthen and Empower Working Families Act
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4877IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a refundable tax credit to help middle class taxpayers.1.Short titleThis Act may be cited as the Rebuild Americans’ Income to Strengthen and Empower Working Families Act or RAISE Working Families Act.2.Establishment of Middle Class Tax Credit(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section:36A.Middle Class Tax Credit(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the lesser of—(1)$500 ($1,000 in the case of eligible individuals filing a joint return), or(2)the earned income (as defined in section 32(c)(2)) of the taxpayer for the taxable year.(b)Limitation based on modified adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection) for any taxable year shall be reduced (but not below zero) by 2.5 percent of so much of the taxpayer's modified adjusted gross income (as defined in section 24(b)(1)) as exceeds $50,000 ($100,000 in the case of a joint return).(c)Eligible individualFor purposes of this section, the term eligible individual has the same meaning given such term under section 6428(d).(d)Treatment of possessionsRules similar to the rules of subsection (c) of section 2201 of the CARES Act (Public Law 116–136) shall apply for purposes of this section..(b)Clerical amendments(1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting 36A, after 36,.(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36 the following new item: Sec. 36A. Middle Class Tax Credit..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.